300 S.W.3d 241 (2009)
Daniel Craig MATTHEWS, Appellant,
v.
Maureen Anne MATTHEWS, Respondent.
No. ED 92076.
Missouri Court of Appeals, Eastern District, Division Three.
December 8, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 12, 2010.
Donald E. Heck, Chesterfield, MO, for Appellant.
James W. Schottel, Saint Louis, MO, for Respondent.
Before GLENN A. NORTON, P.J., MARY K. HOFF, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
The husband, Daniel Matthews, appeals the judgment entered by the Circuit Court of St. Charles County distributing the parties' property in their dissolution of marriage action. We have reviewed the parties' *242 briefs and the record on appeal and find no error.
An opinion would have no precedential value. The trial court's judgment is affirmed. Rule 84.16(b).